Citation Nr: 1332356	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was diagnosed with diabetes mellitus in 1999.  As noted above, he had active duty service from August 1972 to August 1974.  However, the Veteran indicated in a September 2010 VA Form 21-526 that he also served in the New Jersey Army National Guard from March 1980 to June 1999 and in the United States Army Reserve from June 1999 to February 2001.  However, such service has not been verified, and there are no service records for these periods.  Therefore, on remand, the RO/AMC should attempt to obtain any available, outstanding service records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, or any other appropriate location, to verify his service in the New Jersey Army National Guard from March 1980 to June 1999 and in the United States Army Reserve from June 1999 to February 2001.  All available service personnel and treatment records should be obtained.  

If possible, the RO/AMC should request the dates for each period of active duty, active duty for training, and inactive duty for training that the Veteran attended, particularly in 1999.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


